Case 9:20-cv-82237-AMC Document 14 Entered on FLSD Docket 07/15/2021 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                CASE NO. 20-82237-CIV-CANNON

  UNITED STATES OF AMERICA,

           Plaintiff,
  v.

  TODD SOLOMON or
  UNKNOWN PERSONAL
  REPRESENTATIVE OF THE
  ESTATE OF TODD SOLOMON,

        Defendant.
  ________________________________/

                         ORDER GRANTING PLAINTIFF’S MOTION FOR
                        LETTER OF REQUEST AND LETTERS ROGATORY

           THIS CAUSE comes before the court upon the United States’ Motion for Request under

  the Hague Evidence Convention and Letters Rogatory through Diplomatic Channels (the

  “Motion”) [ECF No. 13]. This Court has considered the Motion and is otherwise fully advised.

  Accordingly, it is hereby

        ORDERED AND ADJUDGED that the United States’ Motion [ECF No. 13] is GRANTED.

  The Court shall forthwith sign the Letter of Request to the judicial authorities of Portugal and

  Letters Rogatory to the judicial authorities of the Philippines attached to the United States’ Motion.

        DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 15th day of July 2021.



                                                        _________________________________
                                                        AILEEN M. CANNON
                                                        UNITED STATES DISTRICT JUDGE
  cc:      counsel of record
